United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-3038
                                   ___________

John D. Fouts,                           *
                                         *
             Appellant,                  *
                                         *
       v.                                *
                                         * Appeal from the United States
John Pierpont, Individually and in his * District Court for the
official capacity as Greene County,      * Western District of Missouri.
MO, Sheriff; Lee Elliot, individually    *
and in his official capacity as Green    *      [UNPUBLISHED]
County, MO, Deputy Sheriff; Ramon *
Shane, Dr.,                              *
                                         *
             Appellees.                  *
                                    ___________

                          Submitted: November 7, 2001
                              Filed: November 13, 2001
                                   ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       John D. Fouts appeals the district court’s1 adverse grant of summary judgment
in his 42 U.S.C. § 1983 lawsuit. We dismiss the appeal for lack of jurisdiction. Fouts
moved the district court for an extension of time to file an appeal more than thirty

      1
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
days following entry of judgment, and thus Fouts was required to give defendants
notice. See Fed. R. App. P. 4(a)(5)(B). Because he did not, the district court lacked
authority to grant the extension, and Fouts’s ensuing notice of appeal was untimely.
See Hable v. Pairolero, 915 F.2d 394, 394-95 (8th Cir. 1990) (district court lacked
jurisdiction to order extension where party filed motion more than 30 days after
judgment and failed to notify opposing parties).

      Accordingly, the appeal is dismissed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-